Opinion issued June 15, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00704-CV
                            ———————————
                          DAISIA PERRY, Appellant
                                         V.
                  THE LIFE AT EMERALD OAKS, Appellee


                On Appeal from the County Court at Law No. 3
                          Galveston County, Texas
                     Trial Court Case No. CV-0087224


                          MEMORANDUM OPINION

      Daisia Perry appeals a judgment of eviction that awarded her landlord

possession of an apartment, back rent, and attorney’s fees.
       Perry was pro se in the trial court. Through her trial testimony, she admitted

that she owed rent and utilities for the months of April, May, June, July, August, and

September 2020. Trial testimony established that these expenses totaled $5,105.01.

       During the pendency of the suit, Perry paid $1,643 into the Registry of the

Court. On the day of trial, she testified she was prepared to pay another $820.

According to trial testimony, this left $1,472.92 in unpaid rent and $349.09 in unpaid

utilities.

       At the trial court’s suggestion, the parties attempted to establish a payment

plan to bring Perry current on her rent and utilities. The parties announced in open

court that a resolution could not be reached.

       After receiving documentary evidence and testimony, the trial court entered a

judgment of eviction and awarded the landlord past rent and attorney’s fees. Perry

appealed.

       Perry did not file an appellate brief by the briefing deadline. After the deadline

passed, Perry filed a motion for a 30-day extension to file her brief. Perry did not

file her brief within that 30-day period. Later, Perry filed a one-page letter brief that

failed to include any citations to legal authority or the appellate record.

       An appellate brief “must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.” TEX.

R. APP. P. 38.1(i). Pro se litigants are held to the same standard as those represented


                                            2
by counsel. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978).

Perry has waived her appellate issues challenging the judgment.

                                   Conclusion

      The trial court’s judgment is affirmed.




                                                Sarah Beth Landau
                                                Justice

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                         3